Title: To Thomas Jefferson from William Frederick Ast, 5 May 1807
From: Ast, William Frederick
To: Jefferson, Thomas


                        
                     Mr. Thomas Jefferson Albemarle
                        Sir,
                            Richmond, 5th. May 1807
                        
                        On recurring to the records of the Mutual Assurance Society, I find that you have not paid your two-thirds of
                            a quota 55— dollars 20. cents, due on the tenth December last, to be paid to Mr. William Price, cashier general at this
                            place.
                        You will please to observe that you stand uninsured until you have paid the same; that you have to pay
                            interest to the day of payment, and in failure of which, under the law, a motion must be made against you.
                        When the great fire happened at Norfolk, in 1804, the towns and country were joined—the payment of the
                            losses sustained took all the funds, then on hand: which is the reason why a call for a quota became necessary—Since the
                            separation of the town and country insurance, those great slams can hardly ever happen to the country insurance; however
                            it has since the division, sustained a good many losses, and as the delinquents do not pay up, as fast as they ought to
                            do, the funds actually on hand are low.
                        
                             is a great pity that the system of the Mutual Insurance is, for want of
                                 
                     ore examined into, not better understood; if it was generally
                            under , and the people would all insure, there is no question but one
                            premium ld insure the houses situated in the country forever: therefore
                            every one ought to lend an assisting hand to make it general.
                        If you have sold the building please to send this to the actual owner.
                        Greetings,
                        
                            W. F. Ast.
                        
                    
                     
                        $55:20.
                     
                  
               